                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CRESCENT PLAZA HOTEL OWNER, L.P.,                           )
individually and on behalf of all others similarly          )
situated,                                                   )
                                                            )
       Plaintiffs,                                          ) Case No. 1:20-cv-03463
                                                            )
       v.                                                   ) Hon. Robert W. Gettleman
                                                            )
ZURICH AMERICAN INSURANCE COMPANY,                          )
                                                            )
       Defendant.                                           )


     [PROPOSED] ORDER GRANTING DEFENDANT’S UNOPPOSED
       MOTION FOR EXTENSION OF PAGE LIMITATIONS FOR
           BRIEFING ON ZURICH’S MOTION TO DISMISS

       Having considered Defendant Zurich American Insurance Company’s “Unopposed

Motion for Extension of Page Limitations for Briefing on Zurich’s Motion to Dismiss”

(“Motion”), and for good cause shown, the Court GRANTS the Motion.

       In connection with Zurich’s motion to dismiss to be filed on September 14, 2020, the

Court grants the Parties relief from Local Rule 7.1’s 15-page limit. The Court will allow the

filing of a 25-page motion and a 25-page opposition.

IT IS SO ORDERED.

Dated: September __, 2020                            ___________________________________
                                                       HON. ROBERT W. GETTLEMAN
                                                       UNITED STATES DISTRICT JUDGE
